 In the Matter Of JORDAN MARSH COMPANY, EMPLOYERandLOCAL 82,INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WARE-HOUSEMEN & HELPERSOF AMERICA, A. F. L., PETITIONERCase No. 1-RC-259SUPPLEMENTAL DECISIONANDORDERNovember 17, 19481.On August 17, 1948, the National Labor Relations Board issueda Decision and Direction of Elections in the above case," in which theBoard found appropriate the following separate units of employeesof the Employer at the Morey Building, Cambridge, Massachusetts :(a)The office and clerical employees, excluding the warehouseclerks and supervisors.(b)The employees engaged in service and repair of appliances,and the warehouse employees, including the warehouse clerks, theemployees in the parts stockroom, and the general utility man, butexcluding guards, professional employees, the manager's confidentialsecretary, executives and all other supervisors.2.On August 24, 1948, the Board received from the Employer arequest to reopen the record to hear new evidence concerning certainorganizational changes affecting the warehouse employees in theMorey Building, which changes were alleged to have occurred sincethe original hearing in this case.Pursuant to this request, the recordwas reopened and the elections directed by the Board on August17, 1948, were stayed.The supplemental hearing was held on October 5, 1948, before ahearing officer of the National Labor Relations Board.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.3.Upon the entire record in the case, the Board 2 finds :The original hearing in this case was held on April 22, 1948.Onthe basis of the evidence adduced at that hearing, the Board found1 78 N. L. R. B. 1031.2Pursuant to the provisions of Section3 (b) of the NationalLaborRelations Act, asamended, the Board has delegated its powers in connectionwith thiscase to a three-manpanel consisting of the undersigned Board Members[Houston, Reynolds,and Gray].80 N. L. R. B., No. 76.343 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDin its Decision and Direction of Elections of August 17, 1948, thatthe service and repair employees and the warehouse employees in theMorey Building "are hired by a central employment department atthe Employer's Boston office, are paid out of that office, are paid on asalary basis, have the same vacation benefits andare under the over-all supervision of the same departmental manager."The Board con-cluded, therefore, contrary to the Employer's contention, that underthe foregoing circumstances there was sufficient community of in-terest between the service and repair employees and the warehousemento warrant their inclusion in the same unit.From the evidence adduced at the second hearing of October 5, 1948,we find that after August 1, 1948, the warehouse employees at theMorey Building were no longer under the same departmental manageras the service and repair employees but were placed on that date,together with all other warehouse employees of the Employer, underthe over-all supervision of the manager of the Employer's warehousedivision, whose office is in a building other than the Morey Building.The Employer's witnesses testified that on August 1, 1948, the ware-house employees in the Morey Building, as a result of this organi-zational change, became subject to interchange with warehouseemployees in other buildings," as the exigencies of the Employer'soperations may require.However, there has as yet been no actualinterchange of warehousemen between the Morey Building and theother buildings.4Under the foregoing circumstances, and upon the entire record ofthiscase,we do not believe that any change in our prior unit determi-nation herein would be warranted.Accordingly, we shall vacate ourorder staying the conduct of the elections heretofore directed in thiscase.ORDERIT IS HEREBY ORDERED that the stay of the elections heretoforedirected in this case be, and it is hereby, vacated and that such elec-tions shall be conducted as early as possible, but not later than 30 daysfrom the date of this Order.a These consist of the Cambridge Service Station,the Whitehead Building, the MedfordWarehouse,and the Welch Warehouse. The warehouse employees at the Cambridge ServiceStation are covered by a contract between the Petitioner and the Employer.There is noevidence in the record of collective bargaining by the Employer with respect to its otherwarehouse employees.4The Employer's witnesses stated that the Employer did not wish to change the statusof the Morey Building employees pending the outcome of this proceeding.